

115 HRES 984 IH: Expressing the sense of the House of Representatives that the use of continuing resolutions to fund defense-related activities erodes military readiness and poses an unacceptable risk to the national security of the United States.
U.S. House of Representatives
2018-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 984IN THE HOUSE OF REPRESENTATIVESJuly 6, 2018Mr. Taylor submitted the following resolution; which was referred to the Committee on AppropriationsRESOLUTIONExpressing the sense of the House of Representatives that the use of continuing resolutions to fund
			 defense-related activities erodes military readiness and poses an
			 unacceptable risk to the national security of the United States.
	
 Whereas the United States faces an extraordinarily high number of security threats for which the Armed Forces must be prepared;
 Whereas the impacts of a continuing resolution on Department of Defense training begin immediately and can result in unrecoverable lost training days which ultimately reduce the overall effectiveness of subsequent training evolutions;
 Whereas the effects of a continuing resolution on military readiness and maintenance grow exponentially over time and erode restoration initiatives that are vital to the capability and lethality of the force in the event of conflict with major-power adversaries;
 Whereas continuing resolutions adversely affect Department of Defense personnel by disrupting hiring and recruitment programs resulting in critical vacancies, delays in workforce development, and unnecessary burdens on military members and their families; and
 Whereas the negative effects of continuing resolutions extend to Department of Defense contracting efforts, leading to mandatory contract renegotiations, increased demands and burdens on the acquisition workforce, schedule delays, increased costs, and reduce the Federal Government’s reliability among vendors: Now, therefore, be it
	
 That the House of Representatives— (1)finds that continuing resolutions erode military readiness and pose an unacceptable risk to the national security of the United States; and
 (2)affirms that Congress should pass all defense-related appropriations for a fiscal year prior to the beginning of such fiscal year.
			